Title: To George Washington from Joseph Reed, 23 October 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Merion Meeting House [Pa.] Oct. 23d 1777

You will before this reaches you be informed that the Enemy quitted their Post last Evening. of Consequence the Attempt failed. the best Account I can get of it, is that Genl Howe with his principal officers came over yesterday reconnoitred the Ground which they were busily fortifying—they immediately ceased working began to embark & continued

it till Sunset when the last went over. They then broke the Bridge & sent one Part one Way & another the other Way—The Officers attending him said that Red bank was taken—a Sailor Prisoner also reports something of the same Nature—Ther[e] was a very heavy Fire of Cannon & Musquetry which held from Sun an Hour high till quite dark & was generally believed to be at Redbank. From the Time of the Report corresponding so ill with that of the Attack I hope it has not succeeded & am the more inclined to think so as the Fire of the Musqu[e]try from being very hot gradually decreased to a small scatt[er]ing Fire. However the Event is not yet so well ascertained as to form a true Judgment of it. There was a great Explosion about 1 oClock it is reported to be Man of War but this also wants Confirmation.
Upon conversing with General Potter I find he entertains a different Opinion of the Islands from Genl Wayne founded on the Reports of a Number of Persons who are acquaintd with the Subject. Genl Cadwallader & myself are both of Opinion that considering the Advancement of the Season no Time is to be lost in determining the Plan of Operations: And as there is a different State of Facts we have concluded to satisfy ourselves fully in the Point before we return. If the Advance of the Army on this Side Schuylkill will give Support to the Fort & afford a Prospect of raising the Seige we are much inclined to think the Troops cannot be more usefully and efficaciously employed. Genl Potter seems confident that with 2000 Men he could interrupt the Communication between the Town & Shipping. In order to effect this Business we have detained Lieut. Watts of Col. Blands Reg. (by Permission of Genl McDougal) with 6 Dragoons, but we doubt whether that number will be sufficient to afford a sufficient number of Vedettes on the many cross Roads. In a Letter Genl McDougal received from your Excelly this Afternoon you mention sending Capt. Lee on this Side in order to reconnoitre & gain Intelligence if it was consistent with your other Views to direct him to remain with us for a Day or two we think it would facilitate our Design—In this Case you will please to direct him to come to Genl Potters at or near the Fox Chace where he will hear of us. We shall do what we can without waiting for him & in the mean Time collect all Intelligence of the Enemy Progress & Movements which we will communicate as early as possible. I am with great Truth & Regard Dr Sir Your affect. & Obed. Hbble Serv⟨an⟩t

Jos: Reed

